             Case 1:19-cv-10474-NRB Document 25 Filed 03/27/20 Page 1 of 4
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




March 27, 2020

ECF

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan, United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     Maria Farmer v. Darren K. Indyke and Richard D. Kahn, as Executors of the Estate
        of Jeffrey E. Epstein, 1:19-cv-10474 (NRB)

Dear Judge Buchwald:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein (together, the “Co-Executors”), in the above-referenced action. We write
pursuant to Your Honor’s Individual Rule 2(B) to request a pre-motion conference in anticipation
of moving to dismiss Plaintiff Maria Farmer’s (“Plaintiff”) Amended Complaint (ECF No. 22)
because it is time-barred and impermissibly seeks punitive damages.

As a matter of context, we previously requested a pre-motion conference in anticipation of
moving to dismiss Plaintiff’s original Complaint, on the same grounds. Your Honor, after
reviewing our request and Plaintiff’s response, determined that the Co-Executors could bring
their motion “without the necessity of a pre-motion conference.” (Feb. 24, 2020 Order (ECF. No.
16, p. 1).) Your Honor further Ordered: “if, consistent with Rule 11, the plaintiff can assert
additional allegations to cure any alleged deficiencies raised by the defendants' letter, it would
be in the best interest of both the parties and the Court for the plaintiff to assert them now,
before briefing on the proposed motion … if no amended complaint has been filed, the parties
should confer on a briefing schedule.” (Id. (emphasis added).) Plaintiff’s amendments are
sparse, vague and fail to cure any of her pleading deficiencies.

First, Plaintiff’s causes of action are still time-barred. Plaintiff alleges that Mr. Epstein, now
deceased, sexually assaulted her in 1996 in Ohio, when she was 26. (Am. Compl. ¶¶ 11, 47-
50.) Plaintiff asserts two causes of action -- battery and intentional infliction of emotional
distress -- and demands punitive damages. (Id. ¶¶ 68 – 77, p. 17.) Plaintiff’s causes of action
are time-barred under Ohio and New York law.

Under New York law, causes of action sounding in battery must be commenced within one year
of accrual (CPLR § 215(3)); or, if Plaintiff’s claims sound in personal injury, within three years
(CPLR § 214(5)). Thus, under New York law, Plaintiff’s claims expired in 1999 at the latest.
Under Ohio law, the statute of limitations for battery is one year (Ohio Rev Code Ann §
2305.111(B)); and for intentional infliction of emotional distress, four years (Ohio Rev Code Ann
§ 2305.09; Riddick v Taylor, 105 N.E.3d 446, 451 (Ohio Ct. App. 2018)). Therefore, under Ohio
law, Plaintiff’s claims expired in 2000 at the latest.

41917874v1
             Case 1:19-cv-10474-NRB Document 25 Filed 03/27/20 Page 2 of 4
March 27, 2020
Page 2




Second, Plaintiff’s attempts to plead around the statutes of limitations still fail. Plaintiff
still erroneously alleges that her claims are timely pursuant to CPLR § 215(8)(a), her claims
were equitably tolled, and that the Co-Executors are equitably estopped from asserting a statute
of limitations defense. (Am. Compl. ¶¶ 12-14.) Each of these arguments still fails.

CPLR § 215(8)(a) does not apply here. It provides: “Whenever it is shown that a criminal action
against the same defendant has been commenced with respect to the event or occurrence from
which a claim governed by this section arises, the plaintiff shall have at least one year from the
termination of the criminal action … to commence the civil action.” Id. (emphasis added). Mr.
Epstein’s criminal indictment (the “Indictment”), which Plaintiff attaches to her Complaint, was
not commenced with respect to Plaintiff. Rather, the Indictment alleges that Decedent sexually
abused “minor girls” (Am. Compl., Ex. A at ¶ 1 (emphasis added)), stating throughout that it
concerns sex trafficking of “minors” (Id., Ex. A ¶¶ 2 - 4, 6, 8, 11- 15, 18 - 20, 22) between 2002
and 2005 in New York and Florida (Id. , Ex. A ¶¶ 2, 6, 7, 8, 20, 24). Because Plaintiff alleges
she was 26 when Decedent assaulted her in Ohio in 1996, this action and the Indictment arise
from different events or occurrences.

New York courts apply CPLR § 215(8)(a) narrowly. See Christodoulou v. Terdeman, 262 A.D.2d
595, 596 (2d Dept. 1999) (CPLR § 215(8)(a) applied only to claims based on events of February
26, 1993 and December 28, 1993, because it was only in connection with events of those two
days that a criminal prosecution was commenced against defendant); Gallina v. Thatcher, No.
2017-52980, 2018 N.Y. Misc. LEXIS 8435 (Sup. Ct. Dutchess Cnty. Oct. 23, 2018) (CPLR §
215(8)(a) inapplicable where incidents charged in criminal action and those alleged in civil
action occurred on different dates). Here, the connection to the Indictment is far more tenuous
than the criminal-civil links deemed insufficient in those cases.

Moreover, Plaintiff still fails to meet her burden on the pleadings to allege extraordinary
circumstances sufficient to justify tolling or equitable estoppel. Equitable tolling is only applied
where a plaintiff is “prevented in some extraordinary way from exercising h[er] rights.” Viti v.
Guardian Life Ins. Co. of Am., 10-cv-2908 (ALC) (MHD), 2012 U.S. Dist. LEXIS 189633, at *30
(S.D.N.Y. Oct. 5, 2012), adopted by, 2013 U.S. Dist. LEXIS 174145 (S.D.N.Y. Dec. 11, 2013)
(emphasis added) (citations omitted). “That the doctrine is to be employed only sparingly --
in ‘extraordinary’ and ‘compelling’ circumstances -- is reflected in the fact that the
plaintiff bears the burden of persuasion to show that tolling is justified.” Id. (emphasis
added) (citation omitted). A late-filing party seeking equitable tolling must also demonstrate she
acted with “reasonable diligence” in pursuing her claims during the period she seeks to toll. See
id. at *32 (citation omitted). Equitable estoppel only applies where a plaintiff knows her cause of
action exists, but the defendant’s conduct causes her to delay bringing suit. See Yesh
Diamonds, Inc. v. Yashaya, No. 09-CV-2016 (DLI) (RER), 2010 U.S. Dist. LEXIS 101744, at *5
(E.D.N.Y. Sept. 27, 2010). Equitable estoppel requires a plaintiff to show: “(i) the defendant
made a definite misrepresentation of fact, and had reason to believe that the plaintiff would rely
on it; and (ii) the plaintiff reasonably relied on that misrepresentation to h[er] detriment.” Id.
(citation omitted). Tolling is inappropriate where, as here, a plaintiff fails to articulate any acts
by a defendant that prevented the plaintiff from timely commencing suit. See id. at *6.

Plaintiff still fails to adequately plead any particularized acts or threats by Mr. Epstein that
prevented her from exercising her rights for the nearly 25 years since she was allegedly
assaulted. Nor has Plaintiff sufficiently alleged that: (i) Mr. Epstein made a misrepresentation to
her and had reason to believe she would rely on it; or (ii) Plaintiff reasonably relied on it to her

41917874v1
             Case 1:19-cv-10474-NRB Document 25 Filed 03/27/20 Page 3 of 4
March 27, 2020
Page 3




detriment. Plaintiff’s Amended Complaint belies any notion by her counsel that she was
prevented from exercising her rights until now. Rather, Plaintiff’s allegations firmly establish that
she has been both willing and able to repeatedly assert her claims ever since she was allegedly
assaulted nearly 25 years ago. Plaintiff alleges that: she “called the [Ohio] police twice”
immediately after Mr. Epstein assaulted her (Am. Compl. ¶¶ 51, 61); she later reported the
alleged assault to the Sixth Precinct of the NYPD (id. ¶ 56); the Sixth Precinct referred her to the
FBI (id.); she reported the alleged assault to the FBI (id.); she later reported the alleged assault
to Vanity Fair (id. ¶ 58); and, now, she has clarified through her amendments that she went a
step further, by speaking to the FBI years later, in 2006 (id. ¶ 63). Given these allegations, any
suggestion by Plaintiff that she could not have brought this action until 2018 is just not credible.

Plaintiff’s few new allegations made in a transparent attempt to gin up “extraordinary” bases for
avoiding the statute of limitations are highly suspect in light of her omission of them from her
original pleading. Moreover, they fail to overcome the fact that, per her own allegations, Plaintiff
has been able to assert her rights ever since she was allegedly assaulted decades ago. Plaintiff
now claims that Mr. Epstein and another person threatened her and that Mr. Epstein was “seen
stalking [her] in New York” (Am. Compl. ¶ 70, 72). However, Plaintiff does not allege she was
the one who witnessed the “stalking” or even when she learned of it. Nor does Plaintiff allege
when or when the threats occurred. Accordingly, these vague allegations do not refute the
years-long periods where she was, per her own allegations, repeatedly able to assert her rights.
Still missing from Plaintiff’s Complaint is any credible allegation establishing that she was
somehow prevented from bringing this action for nearly 25 years. She was not.

Plaintiff previously asserted that whether she can invoke equitable tolling or estoppel is
necessarily a fact issue which the Court should not decide on the pleadings. This is wrong.
Where, as here, a plaintiff fails to sufficiently allege “extraordinary circumstances” to invoke
these doctrines, dismissal based on the statute of limitations is warranted. See Fairley v.
Collins, 09-Civ-6894 (PGG), 2011 U.S. Dist. LEXIS 26536, at *16 (Mar. 15, 2011 S.D.N.Y.)
(Gardephe, J.) (finding equitable tolling did not apply and granting defendants’ Fed. R. Civ. P.
12(b)(6) motion to dismiss complaint on statute of limitations grounds); Abercrombie v. College,
438 F. Supp. 2d 243 (S.D.N.Y. 2006) (“without adequate pleading, the issue is not properly
raised and therefore cannot defeat a motion to dismiss based on statute of limitations grounds”).

Third, Plaintiff’s claim for punitive damages still fails as a matter of law. Courts in this
District regularly grant motions to dismiss or strike claims for punitive damages. See, e.g., SJB
v. N.Y.C. Dep’t of Educ., No.03 Civ. 6653, 2004 U.S. Dist. LEXIS 13227, at *25-26 (S.D.N.Y.
July 14, 2004) (Buchwald, J.) (granting motion to dismiss punitive damages claims because
punitive damages were not statutorily available). Here, Plaintiff’s claim for punitive damages
must be dismissed as a matter of law because the law in most U.S. jurisdictions, as reflected in
the Restatement, is that “[p]unitive damages are not awarded against the representatives of a
deceased tortfeasor.” Restat. (Second) Of Torts § 908 cmt. a. See also NY EPTL § 11-3.2
(a)(1) (“For any injury, an action may be brought or continued against the personal
representative of the decedent, but punitive damages shall not be awarded nor penalties
adjudged in any such action brought to recover damages for personal injury.” Ohio law only
permits punitive damages against a deceased tortfeasor’s estate “in cases in which liability has
been determined while the tortfeasor is alive.” Whetstone v. Binner, 57 N.E.3d 1111, 1115
(Sup. Ct. Ohio 2016). Plaintiff did not even file this action until after Mr. Epstein died.
Accordingly, there is no reason to permit Plaintiff’s punitive damages claim, which she is using
as misplaced settlement leverage, to stand.

41917874v1
             Case 1:19-cv-10474-NRB Document 25 Filed 03/27/20 Page 4 of 4
March 27, 2020
Page 4




Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz




41917874v1
